EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

INTERCEPT, INC., a Georgia corporation (the “Company”), and the investors named
on Exhibit A (each an “Investor” and collectively the “Investors”) enter into
this Stock Purchase Agreement (this “Agreement”) dated September 16, 2003,
relating to the issuance by the Company of certain of its securities.

 

SECTION 1. DESCRIPTION OF TRANSACTION

 

1.1 Description of Securities. The Company agrees to issue to the Investors
shares of its authorized but unissued Series A Preferred Stock (the “Preferred
Shares”), for an aggregate purchase price of $10,000,000, as described on
Exhibit A. The Preferred Shares and any preferred shares issued as
payment-in-kind dividends on the Preferred Shares will be convertible into
shares of the Company’s Common Stock, no par value per share (the “Common
Stock”), as provided in the Articles of Amendment (the “Designation”) filed with
the Secretary of State of the State of Georgia substantially in the form
attached hereto as Exhibit B. Any shares of Common Stock of the Company issued
or issuable upon such conversion (and any securities resulting from a stock
split of or stock dividend upon such Common Stock) are referred to as
“Conversion Shares.”

 

1.2 Closing. The closing (the “Closing”) of the sale of the Preferred Shares
will take place at the offices of Nelson Mullins Riley & Scarborough, L.L.P.
(“Nelson Mullins”), Atlanta, Georgia, counsel for the Company, at 5:00 P.M., on
the date of this Agreement, or such other time of day and place as agreed to by
the parties (the “Closing Date”). At the Closing, the Company will deliver
certificates evidencing the Preferred Shares being acquired by the Investors
upon payment of the purchase price by the Investors to the Company by wire
transfer. The Company will not be obligated to sell any Preferred Shares unless
the Investors purchase all the Preferred Shares indicated on Exhibit A to be
purchased at the Closing.

 

1.3 The Investors’ Conditions to Closing. The obligation of the Investors to
purchase and pay for the Preferred Shares at the Closing is subject to
satisfaction, unless waived by the Investors, of the conditions that:

 

(i) The Company shall have duly authorized and filed the Designation with the
Secretary of State of the State of Georgia and a date-stamped copy of the
Designation marked “filed” by the Secretary of State of the State of Georgia
shall have been furnished to counsel for the Investors.

 

(ii) The Company shall have executed and delivered to the Investors a
Registration Rights Agreement in the form attached hereto as Exhibit C (the
“Rights Agreement”).

 

(iii) No injunction, order, investigation, claim, action or proceeding before
any court or governmental body shall be pending or threatened wherein an
unfavorable judgment, decree or order would restrain, impair or prevent the
execution,

 

1



--------------------------------------------------------------------------------

delivery or (where applicable) filings of this Agreement, the Rights Agreement
or the Designation or the completion of any of the transactions contemplated
hereby and thereby, declare unlawful the transactions contemplated by this
Agreement, the Rights Agreement or the Designation or cause any such transaction
to be rescinded.

 

(iv) The Company shall have obtained in writing or made all consents, waivers,
approvals, orders, permits, licenses and authorizations of, and registrations,
declarations, notices to and filings and applications with, any governmental
authority or any other person required to be obtained prior to the Closing.

 

(v) The Company shall have delivered to the Investors:

 

(A) a certificate of the Secretary of the Company, dated the Closing Date, with
respect to the attached copy of the By-laws of the Company, the incumbency of
the officers executing this Agreement and the Rights Agreement and the Rights
Agreement, and the resolutions adopted by the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and the
Rights Agreement and the actions to be taken by the Company under this Agreement
and the Rights Agreement including Form D and blue sky filings;

 

(B) a certificate executed by the Chief Executive Officer of the Company
(signing on behalf of the Company and not in his personal capacity), dated the
Closing Date, stating that the conditions set forth in Sections 1.3(iii) and
1.3(iv) have been satisfied;

 

(C) a certificate of the Secretary of State of the State of Georgia, dated as of
a recent date, to the effect that the Company is in existence in the State of
Georgia;

 

(D) a certified copy of the Articles of Incorporation of the Company, and all
amendments, as filed with the Secretary of State of the State of Georgia and a
date-stamped copy of the Designation marked “filed” by the Secretary of State of
the State of Georgia.

 

(vi) Nelson Mullins shall have delivered to the Investors a legal opinion dated
as of the Closing Date and substantially in the form attached hereto as Exhibit
D.

 

1.4 The Company’s Conditions to Closing. The obligation of the Company to issue
and sell the Preferred Shares at the Closing is subject to satisfaction, unless
waived by the Company, of the conditions that no injunction, order,
investigation, claim, action or proceeding before any court or governmental body
shall be pending or threatened wherein an unfavorable judgment, decree or order
would restrain, impair or prevent the execution, delivery or (where applicable)
filing of this Agreement, the Rights Agreement or the Designation or the
completion of any of the transactions contemplated hereby and thereby, declare
unlawful the transactions contemplated by this Agreement or the Designation or
cause any such transaction to be rescinded.

 

2



--------------------------------------------------------------------------------

SECTION 2. REPRESENTATIONS OF THE COMPANY

 

As part of the basis of this Agreement, the Company represents to the Investors
that:

 

2.1 Public Status. The Company is a publicly traded corporation whose Common
Stock is traded on the Nasdaq National Market under the symbol ICPT. The Company
has received no notice from Nasdaq that it is in default under, and, to the
Company’s best knowledge, it is not in default in respect to, any of Nasdaq’s
listing requirements.

 

2.2 Organization and Authority.

 

(a) The Company is a corporation duly organized and validly existing under the
laws of the State of Georgia.

 

(b) The Company has the corporate power and authority to execute and deliver
this Agreement and the Rights Agreement, and to execute and file the
Designation, to perform its obligations hereunder and thereunder, to own or
lease its properties and assets, and to carry on and conduct its business as it
is now being conducted.

 

(c) The Company has duly authorized the execution and delivery of this Agreement
and the Rights Agreement, and the execution and filing of the Designation, and
all performance by the Company hereunder and thereunder, including issuance of
the Preferred Shares and the Conversion Shares in accordance therewith, and has
duly executed and delivered this Agreement and the Rights Agreement, and has
duly executed and filed the Designation.

 

(d) The execution and delivery by the Company of this Agreement and the Rights
Agreement, the execution and filing of the Designation, and all performance of
the Company’s obligations hereunder and thereunder, with the giving of notice or
the passage of time, or both, will not result in any:

 

(i) violation of the Company’s Articles of Incorporation or bylaws;

 

(ii) violation of any judgment, order, ruling, or award to which the Company or
any of its properties is subject;

 

(iii) breach of or default under any material written agreements to which the
Company or any of its properties is subject; or

 

(iv) requirement for the consent or approval of any governmental authority or
any party to any such material written agreement, other than consents or
approvals which have been obtained or will be obtained on a timely basis.

 

(e) This Agreement and the Rights Agreement constitute the valid, legal, binding
and enforceable agreements of the Company.

 

3



--------------------------------------------------------------------------------

2.3 Capitalization

 

(a) The authorized capital of the Company consists of 50,000,000 shares of
Common Stock, of which 20,181,168 shares are issued and outstanding as of
September 15, 2003, and 1,000,000 shares of Preferred Shares, none of which have
been issued or will be issued and outstanding on the Closing Date of this
Agreement other than the Preferred Shares as indicated on Exhibit A. The rights,
preferences and privileges of the Preferred Shares as set forth in the
Designation will be enforceable against the Company as described in the Georgia
Business Corporation Code (“GBCC”), including without limitation Section
14-2-1001 of the GBCC.

 

(b) Upon issuance, sale and delivery for the consideration stated in this
Agreement, the Preferred Shares will be duly and validly issued, fully paid and
nonassessable, and will be free and clear of all liens, claims, charges,
security interests, pledges or other similar encumbrances (collectively,
“Liens”) created by or through the Company, other than voting and transfer
restrictions expressly created by the terms of this Agreement, the Company’s
Articles of Incorporation, as amended by the Designation, or the Rights
Agreement.

 

(c) The Conversion Shares, upon issuance and delivery in accordance with the
terms of the Company’s Articles of Incorporation, as amended by the Designation,
will be duly and validly issued, fully paid, and nonassessable, and will be
validly issued, fully paid and nonassessable and will be free and clear of all
Liens created by or through the Company, other than voting and transfer
restrictions expressly created by the terms of this Agreement, the Company’s
Articles of Incorporation, as amended by the Designation, or the Rights
Agreement.

 

(d) The Company’s Board of Directors has duly authorized and adopted a
resolution to reserve a number of shares of Common Stock estimated to be
sufficient for the conversion of all Preferred Shares (assuming (i) a conversion
price of no less than $14 per share, and (ii) conversion on the 5th anniversary
of issuance of the Preferred Shares).

 

2.4 Historical Regulatory Filings. No final registration statement, prospectus,
report, proxy statement or other document filed by the Company with the
Securities and Exchange Commission (“SEC”) since April 1, 2002 pursuant to the
Securities Act of 1933, as amended (the “Securities Act”) or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as of the time of filing,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading as of the date of filing. The Company has filed all
documents required to be filed with the SEC on a timely basis. There have been
no material adverse changes to the business (financial or otherwise) or
properties of the Company subsequent to the date of filing of the Company’s
quarterly report for the second quarter of 2003.

 

2.5 Regulatory Filings for Preferred Shares. Neither the Company, nor any of its
affiliates, nor, to its knowledge, any person or entity acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the Preferred Shares or the Conversion Shares under the
Securities Act or for the offering of the same to be integrated with any other
offering of securities. As used in this Agreement, “affiliate” has the meaning
assigned in Rule 405 adopted under the Securities Act. No consent, approval or
filing with any regulatory agency

 

4



--------------------------------------------------------------------------------

is required to be obtained or made by the Company in connection with the
transactions contemplated by this Agreement, other than those which the Company
has obtained or made, except for any filing of Form D or any applicable state
blue sky filing that may be made by the Company after the Closing.

 

2.6 The Company reasonably believes that:

 

(a) The Company’s contemplated credit agreement with the Bank of America will be
implemented on the timetable, and substantially on the terms, heretofore
disclosed to the Investors; and

 

(b) No event has occurred under the Master Services Agreement dated January 21,
2003 between the Company and Sovereign Bank that would cause a material adverse
effect on the Company.

 

2.7 Brokers. No broker or finder has acted on behalf of the Company in
connection with this Agreement, and the Company has not made any agreement to
pay any agent, finder, broker or any other representative any fee or commission
in the nature of a finder’s or originator’s fee arising out of or in connection
with the subject matter of this Agreement.

 

2.8 Other Information. No representation made by the Company in this Agreement
contains any untrue statement or omits to state a material fact necessary to
make the statements contained herein not misleading.

 

SECTION   3. REPRESENTATIONS OF THE INVESTORS

 

As part of the basis of this Agreement, each of the Investors hereby represents
that:

 

3.1 Authorization. This Agreement and the Rights Agreement have been duly
authorized by all necessary action on the part of such Investor, have been duly
executed and delivered by the Investor, and constitute the valid, legal, binding
and enforceable agreements of such Investor.

 

3.2 Investment Purpose. Such Investor is acquiring the Preferred Shares for its
own account, for investment, and not with a view to any “distribution” within
the meaning of the Securities Act. Such Investor has no present intention to
make any transfer of the Preferred Shares.

 

3.3 Own Account. Such Investor is acting on its own behalf in connection with
the investigation and examination of the Company and its decision to enter into
this Agreement.

 

3.4 Securities Law Legends. Each instrument representing the Preferred Shares or
the Conversion Shares may be endorsed with the following or similar legends:

 

(a) The securities evidenced by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
assigned or hypothecated unless there is an effective registration statement
under such act covering such securities, [the sale is made in accordance

 

5



--------------------------------------------------------------------------------

with Rule 144 under such Act,] or the Company receives an opinion of counsel for
the holder of these securities reasonably satisfactory to the Company, stating
that such sale, transfer, assignment or hypothecation is exempt from the
registration and prospectus delivery requirements of such act. (The bracketed
language, regarding Rule 144, is not and is not expected to become applicable to
the Preferred Shares and will not appear in the legend on any instrument
representing Preferred Shares.)

 

(b) Any other legend required by Georgia or other state securities laws.

 

The Company need not register a transfer of legended securities, and may also
instruct its transfer agent not to register the transfer of such securities,
unless one of the conditions specified in each of the foregoing legends is
satisfied.

 

3.5 Removal of Securities Law Legends and Transfer Restrictions. Any legend
endorsed on an instrument pursuant to Section 3.4 hereof and the stop transfer
instructions with respect to such securities shall be removed, and the Company
shall issue an instrument without such legend to the holder of such securities
if such securities are registered under the Securities Act and a prospectus
meeting the requirements of Section 10 of the Securities Act is available or if
such holder provides the Company with an opinion of counsel for such holder of
the securities, reasonably satisfactory to the Company, to the effect that a
public sale, transfer or assignment of such securities may be made without
registration.

 

3.6 Other Legend. Each instrument representing the Preferred Shares will also be
endorsed with the following legend:

 

The securities evidenced by this certificate (and all transfers thereof) are
subject to certain restrictions on transfer contained in Section 4.5 of the
Stock Purchase Agreement dated September 16, 2003 among the Company and the
Investors listed on Exhibit A thereto, a copy of which is on file at the office
of the Company.

 

3.7 Status of Investors. Such Investor is knowledgeable and experienced in
making venture capital investments, and is able to bear the economic risk of
loss of its investment in the Company. Such Investor is an “accredited
investor,” as that term is defined in Regulation D under the Securities Act by
virtue of meeting the criteria of Rule 501(a)(3). Such Investor’s state of
incorporation or organization, as applicable, and principal place of business
are listed on Exhibit A, and such Investor has not been organized for purposes
of investing in the Company.

 

3.8 Brokers. No broker or finder has acted on behalf of such Investor in
connection with this Agreement, and such Investor has not made any agreement to
pay any agent, finder, broker or any other representative any fee or commission
in the nature of a finder’s or originator’s fee arising out of or in connection
with the subject matter of this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 4. COVENANTS OF THE PARTIES

 

4.1 Use of Proceeds. The Company will use the proceeds of the sale of the
Preferred Shares for repayment of debt, general working capital and capital
expenses.

 

4.2 Board Membership. The board of directors of the Company will appoint Mr.
Robert Finzi to serve on the Board as a Class III director at its next scheduled
board meeting on October 29, 2003. Additionally, the Company’s proxy materials
for the next meeting of shareholders at which directors are to be elected will
include Mr. Robert Finzi as one of management’s nominees for election as a Class
III director and recommend that the Company’s shareholders vote in favor of Mr.
Finzi’s election. The next such meeting is expected to be the 2004 annual
meeting of shareholders. The Company shall pay all ordinary and necessary travel
and other expenses which Mr. Finzi reasonably incurs in attending meetings and
otherwise carrying out his duties as a director. In addition, the Investors
collectively may designate one observer to attend the meetings of the board of
directors, provided such observer must recuse himself when privileged matters
are discussed. The Investors shall bear all expenses of such observer.

 

4.3 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the conversion of the shares of Preferred Shares, such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the conversion of all outstanding Preferred Shares. If at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of all then outstanding Preferred Shares, the Company
will take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purpose.

 

4.4 Right of First Refusal on Issuance of New Securities.

 

4.4.1 Grant of Right. The Company hereby grants to each Investor the right of
first refusal to purchase its Pro Rata Share (as defined below) of the New
Securities (as defined in Section 4.4.2) which the Company may, from time to
time, propose to sell and issue for cash. A “Pro Rata Share,” for purpose of
this right of first refusal, is the ratio that (i) the sum of the total number
of shares of Common Stock which are then held by or issuable to such Investor
(including those which such Investor has the right to obtain pursuant to
conversion of Preferred Shares) bears to (ii) the sum of the total number of
shares of Common Stock then outstanding and which is issuable pursuant to
exercise or conversion of any then outstanding options, warrants, rights or
convertible securities.

 

4.4.2 New Securities. “New Securities” shall mean any equity securities of any
class of the Company (or any securities that are convertible into or exercisable
or exchangeable for equity securities) to be sold in a transaction which does
not involve (i) a public offering, (ii) a dividend reimbursement plan, (iii) an
employee benefit plan, stock purchase plan, or stock option plan or (iv)
securities issued pursuant to the acquisition of another business entity by
merger, share exchange, purchase of all or substantially all of its assets or
other reorganization.

 

7



--------------------------------------------------------------------------------

4.4.3 Notice. In the event the Company proposes to undertake a sale of New
Securities, it shall give each Investor written notice of its intention,
describing the amount and type of New Securities, and the price and terms upon
which the Company proposes to issue the same. Such Investor shall have thirty
(30) days from the date of receipt of any such notice to agree to purchase up to
its Pro Rata Share of such New Securities for the price and upon the terms
specified in the notice by giving written notice to the Company and stating
therein the quantity of the New Securities to be purchased.

 

4.4.4 Eligible Sales to Third Parties. After giving the notice and opportunity
for the Investors to participate as required under Section 4.4.3 above, the
Company shall have one hundred twenty (120) days thereafter to issue and sell
the New Securities not elected to be purchased by such Investor at the price and
upon the terms no more favorable to the purchasers of such securities than
specified in the Company’s notice under Section 4.4.3. In the event the Company
has not sold such New Securities within said one hundred twenty (120) day
period, the Company shall not thereafter issue or sell any New Securities
without first offering such securities in the manner provided above.

 

4.5 The Company’s Right of First Refusal.

 

4.5.1 Prohibition on Transfer. Unless otherwise consented to in writing by the
Company, each Investor shall refrain from making any transfer of the Preferred
Shares unless such transfer is to a Permitted Transferee or such Investor
complies with the provisions of Section 4.5.2. Any transfer made in
contravention of this prohibition shall be void. “Transfer”, whether used as a
noun or a verb, shall mean any sale, assignment, pledge, encumbrance or other
disposition with or without consideration. “Permitted Transferee” shall mean (i)
any affiliate of such Investor or (ii) any partner or member of such Investor,
in either case who is an accredited investor and to whom a transfer may be made
in compliance with applicable securities law and other regulatory requirements.

 

4.5.2 Right of First Refusal.

 

(a) Prior to any transfer of the Preferred Shares by any Investor, such Investor
(the “Transferor”) shall provide the Company with a right of first refusal with
respect to such transfer.

 

(b) To give effect to the Company’s right of first refusal, the Transferor shall
notify the Company of the Transferor’s intent to transfer the Preferred Shares.
Such notice shall be accompanied by a copy of the offer of the proposed transfer
(if the offer is in writing), and shall set forth all pertinent information
about the proposed transfer, including the number of Preferred Shares proposed
to be transferred, the name, address, and accredited investor status of the
proposed transferee, and the terms and conditions of the proposed transfer. The
Transferor shall also obtain and provide such further information concerning the
proposed transfer or proposed transferee as the Company may reasonably request.

 

(c) Upon receipt of the Transferor’s notice of the proposed transfer, the
Company may elect to purchase all, but not less than all, of the shares of
Preferred Shares proposed to be transferred.

 

8



--------------------------------------------------------------------------------

(d) The purchase price for the shares of Preferred Shares proposed to be
transferred, and the other terms of such transfer, shall be the payment amount
proposed to be paid by the transferee, and the other terms, as set forth in the
notice to the Company.

 

(e) The Company may exercise its right of first refusal by notice to the
Transferor at any time within thirty (30) days following receipt of the notice
delivered to the Company pursuant to Section 4.5.2(b). The expiration of such
thirty (30) day period without notice of exercise of such right of first
refusal, or a written notice of non-exercise by the Company during such period,
shall constitute the Company’s election not to exercise such right of first
refusal.

 

(f) If the Company elects not to exercise its right of first refusal, the
Transferor may, subject to compliance with applicable securities laws and other
regulatory requirements, transfer the Preferred Shares proposed to be
transferred in accordance with the information, including the terms and
conditions, or on terms and conditions no more favorable to the proposed
transferee, set forth in the notice first delivered to the Company. The Company
may require the transferee to agree in writing to be bound by the restrictions
of this Section 4.5 as a condition to the effectiveness of the proposed
transfer. If the Transferor does not complete such transfer within 90 days after
the Company has elected not to exercise its right of first refusal, or if there
is any material (and favorable to the transferee) change in the terms or
conditions of the proposed transfer, the transfer shall again be subject to the
right of first refusal set forth in this Section 4.5.

 

(g) The closing of the purchase of the Preferred Shares pursuant to the
Company’s exercise of its right of first refusal shall occur as provided in
Section 4.5.3 hereof.

 

4.5.3 Closing.

 

(a) In the event that the Company is to purchase Preferred Shares under Section
4.5.2 hereof, the referenced Transferor shall tender the certificates or other
instruments evidencing such Preferred Shares at the Company’s offices at such
date and time as the Company may designate within five business days of the date
of receipt of the Company’s election to purchase such Preferred Shares.

 

(b) The Company shall deliver the purchase price for such Preferred Shares upon
receipt of the certificates or other instruments evidencing such Preferred
Shares.

 

SECTION   5. GENERAL

 

5.1 Amendments, Waivers and Consents. Any consents required and any waiver,
amendment or other action of the Investors or holders of the Preferred Shares
(or Conversion Shares) may be made by consent(s) in writing signed by the
holders of at least a majority of the Preferred Shares (including, for such
purposes, any Conversion Shares into which any of the Preferred Shares have been
converted that have not been sold to the public). Any amendment or waiver made
according to this section will be binding upon each holder of any securities
purchased under this Agreement at the time outstanding (including securities
into which such

 

9



--------------------------------------------------------------------------------

securities have been converted) and each future holder. Any amendment or waiver
by the Company must be made in writing. This Agreement may not be amended,
except in a written document signed by the Company and holders of a majority of
the Preferred Shares (including, for such purposes, any Conversion Shares into
which any of the Preferred Shares have been converted that have not been sold to
the public).

 

5.2 Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to the
choice of law provisions thereof.

 

5.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be taken to be an original; but such counterparts will
together constitute one document. Facsimile signature pages will be accepted as
originals for all purposes hereof.

 

5.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party; provided, however, that each Investor may assign its rights
and interests hereunder to any Permitted Transferees.

 

5.5 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

5.6 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing and shall be deemed given to a party when (i)
delivered to the appropriate address by hand or by nationally recognized courier
service (costs prepaid); (ii) sent by facsimile with confirmation of
transmission by the transmitting equipment; or (iii) received or rejected by the
addressee, if sent by certified mail, return receipt requested on the dated
indicated on the return receipt; in each case to the addresses or facsimile
numbers and marked to the attention of the person (by name or title) designated
on the signature page or Exhibit A (or to such other address or facsimile number
or person as a party may designate by notice to the other party).

 

5.7 Severability. If any provision of this Agreement is held invalid under
applicable law, such provision will be ineffective to the extent of such
invalidity, and such invalid provision will be modified to the extent necessary
to make it valid and enforceable. Any such invalidity will not invalidate the
remainder of this Agreement.

 

5.8 Expenses. The Company will pay (a) all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement, and (b) the legal fees and disbursements incurred by the Investors
(up to a maximum of $35,000) with respect to this Agreement and the transactions
contemplated hereby. The Investors designate Salans as their counsel for this
transaction. If either party is required to take any action to enforce its
rights under this Agreement, the prevailing party shall be entitled to its
reasonable expenses, including attorneys’ fees, in connection with any such
action.

 

10



--------------------------------------------------------------------------------

5.9 Entire Agreement. This Agreement and the exhibits to this Agreement,
together with the Rights Agreement, constitute the entire agreement of the
parties, and supersede any prior agreements.

 

[Signatures begin on the following page.]

 

11



--------------------------------------------------------------------------------

The undersigned have executed this Agreement as of the day and year first
written above.

 

COMPANY:

INTERCEPT, INC.

By:

 

  /s/ Gregory L. Boggs

--------------------------------------------------------------------------------

Name:

 

  G. Lynn Boggs

--------------------------------------------------------------------------------

Title:

 

  President and COO

--------------------------------------------------------------------------------

Address for Notices:

3150 Holcomb Bridge Road

Suite 200

Norcross, Georgia 30071-1370

Attention:        President

Facsimile:        770-662-8399

 

INVESTORS:

SPROUT CAPITAL IX, L.P.

By:

 

DLJ Capital Corporation,


Its Managing General Partner

By:

 

        /s/ Robert Finzi

--------------------------------------------------------------------------------

Name:    Robert Finzi

Its:    Managing Director

 

SPROUT ENTREPRENEURS FUND, L.P.

By:

 

DLJ Capital Corporation,


Its General Partner

By:

 

    /s/ Robert Finzi

--------------------------------------------------------------------------------

Name:    Robert Finzi

Its:    Managing Director

DLJ CAPITAL CORPORATION

 

12



--------------------------------------------------------------------------------

By:

 

        /s/ Robert Finzi

--------------------------------------------------------------------------------

Name:    Robert Finzi

Its:    Managing Director

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

THE INVESTORS

 

     Preferred Shares Purchased


--------------------------------------------------------------------------------

Name and Address for Notices

--------------------------------------------------------------------------------

   Number


--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

Sprout Capital IX, L.P.

 

Jurisdiction of Organization: Delaware

Principal Place of Business:

Eleven Madison Avenue

13th Floor

New York, NY 10010

   99,400    $ 9,940,000.00

Sprout Entrepreneurs Fund, L.P.

 

Jurisdiction of Organization: Delaware

Principal Place of Business:

Eleven Madison Avenue

13th Floor

New York, NY 10010

   392    $ 39,200.00

DLJ Capital Corporation

 

Jurisdiction of Organization: Delaware

Principal Place of Business:

Eleven Madison Avenue

13th Floor

New York, NY 10010

   208    $ 20,800.00

Address for Notice to all Investors:

3000 Sand Hill Road

Building Three, Suite 170

Menlo Park, CA 94025

Attn: Mr. Robert Finzi

Facsimile: (650) 234-2779

 

With a copy to :

Salans

620 Fifth Avenue

New York, NY 10020

Attn: Michael R. Flynn, Esq.

Facsimile: (212) 632-5555)

           



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of

 

ARTICLES OF AMENDMENT

 

TO

 

ARTICLES OF INCORPORATION

 

OF

 

INTERCEPT, INC.



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of

 

REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT D

 

Form of

 

LEGAL OPINION OF COUNSEL TO INTERCEPT